Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of 11/02/2021 has amended claims 1-6, 14-17 and 19-20, and added claims 21-22.  Further, a Terminal Disclaimer was filed and approved on 11/02/2021.
The amendment has overcome the 35 USC 112(f) interpretations of claims 1-18 and the corresponding interpretations have been withdrawn in light of the structured “processor” presented in each claim.
The approved Terminal Disclaimer of 11/02/2021 overcomes the double patenting rejections of claims 1, 19 and 20 by claim 9 of US Patent No. 10,942,636.  The corresponding rejections are withdrawn.
Applicant’s remarks regarding the 35 USC 102 rejections of claims 1-19 and 11-20 by Suzuki have been fully considered (Remarks pages 13-15) and found persuasive in light the amendments.  The corresponding 35 USC 102 rejections have been withdrawn.
Claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179